Title: From Thomas Jefferson to James Madison, 11 November 1791
From: Jefferson, Thomas
To: Madison, James



Nov. 11. 1791.

In my report on How’s case, where I state that it should go to the President, it will become a question with the house Whether they shall refer it to the President themselves, or give it back to the Petitioner, and let him so address it, as he ought to have done at first. I think the latter proper, 1. because it is a case belonging purely to the Executive. 2. the Legislature should never shew itself in a matter with a foreign nation, but where the case is very serious and they mean to commit the nation on it’s issue. 3. because if they indulge individuals in handing through the legislature their applications to the executive, all applicants will be glad to avail themselves of the weight of so powerful a sollicitor. Similar attempts have been repeatedly made by individuals to get the President to hand in their petitions to the legislature, which he has constantly refused. It seems proper that every person should address himself directly to the department to which the constitution has allotted his case; and that the proper answer to such from any other department is, that ‘it is not to us that the constitution has assigned the transaction of this business.’—I suggest these things to you, that if they appear to you  to be right, this kind of business may in the first instance be turned into it’s proper channel.
